Citation Nr: 1701958	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  08-23 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased disability rating for residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to November 1995, with an additional two years, six months and twenty-one days of prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The RO in Phoenix, Arizona has since taken jurisdiction over the appeal.  The Veteran continues to be represented by the Texas Veterans Commission, despite the change of jurisdiction.

As a matter of background, this claim previously came before the Board in June 2016, at which time it adjudicated the issue of an increased disability rating for residuals of a left knee injury, and remanded the issue remaining on appeal for further development, to include affording the Veteran a new VA examination.

As was addressed in the prior decision and remand, the Veteran's right knee disability has been variously characterized over the years as right patellofemoral syndrome, status post arthroscopic meniscectomy and ACL repair; patellofemoral arthrosis, right knee, postoperative right medial meniscectomy; right knee instability; and total knee replacement, right knee.  Because the Board must consider multiple possible ratings under the various diagnostic codes, the Board has characterized the claim on appeal as entitlement to an increased disability rating for residuals of a right knee injury.  

In March 2016, the Veteran testified before the undersigned Veterans Law Judge at a hearing via live videoconference.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Inasmuch as the Board regrets any further delay in the adjudication of the claims on appeal, recent action by the United States Court of Appeals for Veterans Claims (Court) requires the Board to issue an additional remand in this matter.  

On July 5, 2016, the Court issued a precedential decision in the matter of Correia v. McDonald which involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2016), which reads, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found the final sentence of § 4.59 to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  Compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).   Specifically, the Court stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59." Id. at 169-170.  

VA has interpreted the Court's holding to imply that all range of motion testing must include active motion, passive motion, weight-bearing motion, and nonweight-bearing motion, and must be compared to the opposite joint, when possible (opposite joint testing is only applicable where there is an opposite joint, and thus excludes spine claims; it also excludes opposite joint testing when the opposite joint is "damaged," meaning it has a disorder that would make it abnormal).  

The Veteran underwent a total right knee replacement in July 2014.  His right knee disability is presently rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055, for prosthetic knee replacement.  

Under DC 5055, a total disability rating is assigned for one year following implantation of the prosthesis.  Thereafter, a 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256 (ankylosis), 5261 (limitation of extension), or 5262 (impairment of tibia or fibula) with a minimum rating of 30 percent guaranteed.  38 C.F.R. § 4.71a, DC 5055 (2016).  

The Veteran's right knee was rated as 100 percent disabling from July 1, 2014, through August 31, 2015.  From September 1, 2015 to the present, his knee has been rated as 30 percent disabling, the minimum allowable rating for a prosthetic knee replacement.  Because the Veteran's right knee had not been evaluated since he was awarded the minimum rating, the Board, in its June 2016 remand, ordered that he be afforded a new VA examination.  That examination was carried out in October 2016.  Unfortunately, that examination is inadequate in light of the recent holding in Correia.  

Particularly, although range of motion was reported, those findings did not include both active and passive motion.  Moreover, it does not appear that range of motion was reported in weight bearing or non-weight bearing motion.  The Board also notes that, although the examination report indicated that pain caused additional loss of motion, it did not report where pain started in terms of degrees of range of motion.  Because range of motion is a key consideration in providing a rating by analogy to both DCs 5256 and 5261, those deficiencies must be addressed in a new examination.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination in connection with his claim for an increased disability rating for residuals of a right knee injury, status-post right knee replacement.  A complete copy of the claims file, to include a complete copy of this remand, must be made available to the examiner and the examiner should note review of the file.  

The examiner should provide a complete description of the Veteran's right knee disability, to include degrees of limitation of flexion and extension (reported in degrees), whether there is impairment of the tibia or fibula, and whether the Veteran's knee is ankylosed.  Additional limitation of motion due to pain, weakness, fatigability, or incoordination should be reported (that determination must be expressed in terms of degrees of additional limitation of motion).  The examiner should also attempt to estimate the degree of additional limitation, if any, resulting during flare-ups.  If this cannot be done, the examiner must explain why.

All findings must include range of motion testing in active motion and passive motion as well as weight-bearing and non-weight-bearing motion.  As service connection is in effect for residuals of a left knee injury, the left knee is deemed "damaged" and thus findings for that knee are not required here.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

2. Thereafter, readjudicate the claim on appeal in light of all evidence of record.  If the benefit sought on appeal are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and allow adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (6).




